Case 16-18688-mdc            Doc 42      Filed 01/16/19 Entered 01/16/19 13:03:28                   Desc Main
                                         Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Frederick Dandridge                                        Chapter 13
                          Debtor                            Bankruptcy No. 16-18688-MDC

Lakeview Loan Servicing, LLC, or its Successor or
Assignee
                       Movant
               vs.

William C. Miller, Esq, Trustee
Frederick Dandridge
                         Respondents

   MOTION OF LAKEVIEW LOAN SERVICING, LLC, OR ITS SUCCESSOR OR ASSIGNEE FOR
                  RELIEF FROM AUTOMATIC STAY UNDER ' 362(a)

 Movant: Lakeview Loan Servicing, LLC, or its Successor or Assignee

 Note and Mortgage dated May 12, 2015 and recorded in the Office of the Recorder of Delaware County in
 Mortgage Book 05649 Page 0415.

 Assignment of Mortgage dated November 1, 2017 and recorded in the Office of the Recorder of Delaware
 County in Mortgage Book 06091 Page 1118.

                    1.     Lakeview Loan Servicing, LLC, or its Successor or Assignee (hereinafter "Movant")
 holds a claim secured by a duly recorded Mortgage on property of Frederick Dandridge, or of the bankruptcy
 estate located at: 381 E Madison Avenue, Clifton Heights, Pennsylvania 19018.

                2.         Frederick Dandridge (hereinafter "Debtor") filed a Petition under Chapter 13 on
 December 20, 2016.

                     3.    As of January 1, 2019, the Mortgage requires payments each month of $1,330.81.

                     4.    Movant has not received regular mortgage payments and lacks adequate protection
 of its interests.

                     5.    Debtor is in default of post-petition payments to the present date from November 1,
 2018.

                  6.      The total amount of the post-petition arrearage as of this date is $3,922.23. This
 figure is broken down as follows:


         -Three (3) delinquent payments, each in the amount of $1,330.81 representing the months of October
 2018 through January 2019
         -Less suspense balance of $70.20
                 7.       As of January 1, 2019, Movant has incurred attorneys' fees in connection with this
 Motion.

                   8.      Movant does not have and has not been offered adequate protection for its interest in
 said premises and may be required to pay expenses for said premises in order to preserve its lien, which is the
 obligation of the Debtor under said Mortgage.

                  9.     Movant specifically requests permission from the Honorable Court to communicate
 with the Debtor and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law.
Case 16-18688-mdc          Doc 42      Filed 01/16/19 Entered 01/16/19 13:03:28                  Desc Main
                                       Document     Page 2 of 2


WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code '362(a) to
permit Movant to exercise applicable state court remedies with respect to the mortgage property and for such
relief as this Court deems necessary and appropriate.


                                          /s/ Francis T. Tarlecki, Esquire
                                          ANN E. SWARTZ, ESQUIRE, I.D. # 201926
                                          ALEXANDRA T. GARCIA, ESQUIRE - ID # 307280
                                          FRANCIS T. TARLECKI, ESQUIRE, ID # 314097
                                          Attorney for Lakeview Loan Servicing, LLC
                                          123 South Broad Street, Suite 1400
                                          Philadelphia, PA 19109
                                          Telephone: (215) 790-1010
                                          Facsimile: (215) 790-1274
                                          Email: ecfmail@mwc-law.com
